

Exhibit 10.3


DOLLAR TREE, INC.


OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


(EXECUTIVE OFFICERS -- PERFORMANCE GOAL)
 


This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of [DATE] (the
“Date of Grant”), is delivered by Dollar Tree, Inc., a Virginia corporation,
(the “Company”), to [NAME] (the “Grantee”).
 
W I T N E S S E T H:
 
The Dollar Tree, Inc. Omnibus Incentive Plan (the “Plan”) provides for the grant
of Restricted Stock Units in accordance with the terms and conditions of the
Plan, which are incorporated herein by reference.  The Company has determined
that it is in the best interest of the Company and its shareholders to issue an
Award of Restricted Stock Units to the Grantee.  Capitalized terms used in this
Agreement and not otherwise defined herein or in the Notice of Grant have the
meanings set forth in the Plan.
 
1. Restricted Stock Units.  The Company hereby grants the Grantee the number of
Restricted Stock Units as set forth in the Notice of Grant subject to the terms,
conditions and restrictions as set forth in the Plan, this Agreement and the
Notice of Grant. Each vested Restricted Stock Unit shall represent the right of
the Grantee to receive one share of the Company’s Stock or the cash equivalent
of the Fair Market Value of one share of the Company’s Stock determined on the
applicable vesting date (or if the applicable vesting date is not a business
day, then on the first business day preceding the applicable vesting
date).  Except as otherwise provided in Section 3 below, the Restricted Stock
Units will be settled by issuance of shares of Stock, or payment will be made,
as soon as practicable after the date the Restricted Stock Units vest, but in no
event later than the last day of the fiscal year in which the Restricted Stock
Units vest.
 
2. Vesting and Transfer Restrictions of Restricted Stock Units.  The Restricted
Stock Units shall become vested, if at all, and the restrictions described in
Sections 2.1 and 2.2 shall lapse, as the Vesting Criteria set forth in the
Notice of Grant are satisfied.
 
2.1. Termination of Employment.  In the event of Grantee’s Termination of
Employment with all Member Companies for any reason other than death, Disability
or Retirement prior to the satisfaction of the Vesting Criteria, then the
unvested Restricted Stock Units shall be forfeited as of the date of such
Termination of Employment.  For purposes of this Agreement, “Termination of
Employment” shall mean a “separation from service” as defined in Treasury
Regulation § 1.409A-1(h) and “Member Company” shall mean a “service recipient”
as defined in Treasury Regulation § 1.409A-1(h)(3).
 
2.2. Transfer Restrictions.  Your Restricted Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise,
other than by will or by the laws of descent or distribution, and the provisions
of this Agreement, the Plan and the Notice of Grant shall be binding upon the
executors, administrators, heirs, and successors of the Grantee.  Any levy of
any execution, attachment or similar process upon the Restricted Stock Units,
shall be null, void and without effect.  Notwithstanding the foregoing, Grantee
may designate one or more beneficiaries for receipt of the shares of Stock
subject to this Award upon Grantee’s death by delivering a beneficiary
designation form to the Company.  A beneficiary designation will not become
effective unless it is made on the form approved by the Company and is received
by the Company prior to the Grantee’s death.
 
 
 

--------------------------------------------------------------------------------

 
2.3. Change in Control.  In the event of a Change in Control, Section 14 of the
Plan shall apply to the Restricted Stock Units and the Committee may take such
actions as it deems appropriate pursuant to the Plan, including accelerating
vesting of the Awards by waiving all or part of the conditions for Vesting set
forth in the Notice of Grant.  Notwithstanding the previous sentence, any
accelerated vesting of the Restricted Stock Units under this Section 2.3 that
are subject to a Performance Goal set forth in the Notice of Grant shall not
accelerate until and unless the Company achieves the minimum lower bound 3-year
Cumulative Operating Profit (the “Minimum Performance Goal”), even if that does
not occur until after the Change in Control; provided, however, in the event
that (a) a Change in Control occurs prior to February 1, 2014, (b) as of the
date of the Change in Control the Minimum Performance Goal has not been
satisfied, and (c), the Company will not be the surviving company after the
Change in Control, then prior to the consummation of the Change in Control the
Committee may revise the Performance Goals as its deems appropriate, considering
substantially similar financial metrics of the surviving or successor company,
such that it remains possible for the Grantee to satisfy the Performance
Goals.  Except as otherwise specifically provided below or in Section 4 of this
Agreement, if the vesting of Restricted Stock Units is accelerated under this
Section 2.3, such vested Restricted Stock Units shall be settled within 30 days
of the date of the corporate action that accelerates vesting hereunder.
Notwithstanding any provision to the contrary in this Agreement, in the event
accelerated vesting of the Restricted Stock Units is required based on the terms
of a retention agreement entered into by and between the Grantee and the Company
prior to the Date of Grant, the Restricted Stock Units shall vest as required in
such agreement and such vested Restricted Stock Units shall be settled or paid
within 30 days of the Grantee’s Termination of Employment.
 
2.4. Dividends.  No cash dividends shall be paid on the Restricted Stock Units.
 
2.5. Adjustments for Recapitalizations.  In the event of a Transaction (as
defined in Section 4.5 of the Plan), the Restricted Stock Units shall be
adjusted as set forth in Section 4.5 of the Plan and any additional securities
or other consideration received pursuant to such adjustment shall be subject to
the restrictions and risk of forfeiture to the same extent as the Restricted
Stock Units with respect to which such securities or other consideration has
been distributed.
 
3. Death, Permanent Disability, or Retirement of Grantee.
 
3.1. Effect of Disability. In the event of Grantee’s Disability prior to an
applicable vesting date for the Restricted Stock Units, the Service Requirements
in the Notice of Grant shall be deemed satisfied; provided; however, that any
vesting based on the Performance Goal included in the Vesting Criteria shall be
satisfied solely to the extent certified by the Company as indicated in the
Notice of Grant.  For purposes of this Agreement, “Disability” shall mean the
Grantee has been determined to be disabled under the long-term disability
insurance policy of the Company or the Company determines that a qualified
medical professional has opined that the grantee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; provided however, if
the Grantee is eligible for Retirement (without regard to any required approval
of the Committee), then “Disability” shall mean as defined under Code Section
409A(a)(2)(C) and the regulations promulgated thereunder, and the Grantee shall
be deemed to have a Disability on the earliest date that the Grantee is
determined to have a Disability either by the Company or as otherwise permitted
under Treasury Regulation § 1.409A-3(i)(4)(iii).
 
3.2. Death of Grantee.   In the event of the death of the Grantee, the Service
Requirements in the Notice of Grant shall be deemed satisfied; provided;
however, that any vesting based on the Performance Goal included in the Vesting
Criteria shall be satisfied solely to the extent certified by the Company as
indicated in the Notice of Grant.
 
 
 

--------------------------------------------------------------------------------

 
3.3. Retirement.  In the event of the Grantee’s Retirement, the Service
Requirements in the Notice of Grant shall be deemed satisfied; provided;
however, that any vesting based on the Performance Goal included in the Vesting
Criteria shall be satisfied solely to the extent certified by the Company as
indicated in the Notice of Grant.  For purposes of this Agreement, “Retirement”
shall mean, with the approval of the Committee, the Grantee’s Termination of
Employment on or after the date the Grantee attains the age of fifty-nine and a
half (59 ½) following at least seven (7) years of Service.  Notwithstanding any
provision of Section 1 or  Section 3.3 of the Agreement, in the event the
Grantee is eligible for Retirement (without regard to any required approval of
the Committee) at the time the Committee exercises its discretion to accelerate
vesting of all or part of the Restricted Stock Units due to a Change in Control
as provided for in Section 2.3 of this Agreement, then the vested Restricted
Stock Units shall be settled or payment made to the Grantee on the vesting dates
set out in the Notice of Grant for the number of  Restricted Stock Units that
would have otherwise vested on such vesting dates or, if earlier, on the date of
the Grantee’s death, Disability or Termination of Employment.
 
4. Shareholder Rights.  This Award of Restricted Stock Units does not entitle
you to any rights as a shareholder of the Company unless and until the shares of
Stock underlying the Award have been issued to you by registry in book-entry
form with the Company.
 
5. Issuance of Shares. To the extent the Committee does not elect to settle the
Restricted Stock Units in cash, the Company will issue the shares of Stock
subject to the Restricted Stock Units as non-certificated shares in book-entry
form registered in Grantee’s name.  The purchase price of the shares of Stock is
your Service to the Company during the vesting periods. The obligation of the
Company to deliver shares of Stock upon the vesting of the Restricted Stock
Units shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate to comply with
relevant state and federal securities laws and regulations and the rules of any
applicable stock exchange.
 
6. Code Section 409A.  To the extent this Agreement provides for a deferral of
compensation subject to Code Section 409A and the regulations promulgated
thereunder, this Agreement is intended to and shall be interpreted as necessary
to comply with Code Section 409A.  In the event the Committee exercises its
discretion to accelerate vesting of the Restricted Stock Units, then the vesting
dates in the Notice of Grant shall be the specified payment dates under Treasury
Regulation § 1.409A-3(a) for settlement or payment of the Restricted Stock
Units.  Notwithstanding any other provision of this Agreement to the contrary,
and solely to the extent required by Code Section 409A, in the event that
Grantee is a “specified employee” under Code Section 409A(a)(2)(i) and the
regulations promulgated thereunder on the date of Grantee’s Termination of
Employment, then amounts payable under this Award due to Grantee’s Termination
of Employment (other than for death) shall be accumulated and paid without
interest to the Grantee on the first business day of the seventh month following
the date of the Grantee’s Termination of Employment.
 
7. Taxes; Withholding Obligation.
 
7.1. Generally. Grantee shall be ultimately liable and responsible for all taxes
owed in connection with the Award, regardless of any action a Member Company
takes with respect to any tax withholding obligations that arise in connection
with the Award. The Member Companies make no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Award or the subsequent sale of shares of Stock issuable pursuant
to the Award. Neither the Company nor any Member Company is committed or under
any obligation to structure the Award to reduce or eliminate your tax liability.
 
7.2. Payment of Withholding Taxes.
 
 
 

--------------------------------------------------------------------------------

 
7.2.1. Prior to any event in connection with the Award (e.g., vesting) that the
Company determines may result in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
or social tax obligation (the “Tax Withholding Obligation”), Grantee must
arrange for the satisfaction of the amount of such Tax Withholding Obligation in
a manner acceptable to the Company.
 
7.2.2. Unless Grantee chooses to satisfy the Tax Withholding Obligation by some
other means in accordance with Section 7.2.3. below, Grantee’s acceptance of
this Award constitutes Grantee’s instruction and authorization to the Company,
and any brokerage firm determined acceptable to the Company for such purpose, to
sell on Grantee’s behalf (including to the Company or any affiliate of the
Company through the retention of a portion of the shares of Stock) a whole
number of shares of Stock from those shares of Stock issuable to Grantee as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the Tax Withholding Obligation. Such shares of Stock will be sold on the
day the Tax Withholding Obligation arises or as soon thereafter as practicable.
If applicable, Grantee will be responsible for all brokers’ fees and other costs
of sale, and agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Grantee’s Tax Withholding Obligation, the Company
agrees to pay such excess in cash to Grantee through payroll as soon as
practicable. Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your Tax Withholding
Obligation. Accordingly, Grantee agrees to pay to the Company (or Member Company
as applicable) as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of shares of Stock described above.
 
7.2.3. At any time not less than five (5) business days before any Tax
Withholding Obligation arises Grantee may elect to satisfy his or her Tax
Withholding Obligation by delivering to the Company (or Member Company as
applicable) an amount that the Company determines is sufficient to satisfy the
Tax Withholding Obligation by (i) wire transfer to such account as the Company
may direct, (ii) delivery of a certified check payable to the Company (or Member
Company as applicable), or (iii) such other means as the Company may establish
or permit.
 
7.2.4. The Company may refuse to issue any shares of Stock to Grantee until
Grantee satisfies the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain, without notice, from
shares of Stock issuable under the Award or from salary or other amounts payable
to you, shares of Stock or cash having a value sufficient to satisfy the Tax
Withholding Obligation.
 
8. No Employment Rights.  Nothing in this Agreement shall affect in any manner
whatsoever the right or power of a Member Company to terminate Grantee’s
employment for any reason, with or without cause.
 
9. Miscellaneous.
 
9.1. Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Virginia, without giving effect to choice of law provisions thereof.  The
Circuit Court of the City of Norfolk, Virginia, and the United States District
Court, Eastern District of Virginia, Norfolk Division shall be the exclusive
courts of jurisdiction or venue for any litigation, special proceedings or other
proceedings between the parties that my be brought, or arise out of, in
connection with, or by reason of this Agreement and the parties to this
Agreement hereby consent to the jurisdiction of such courts.
 
9.2. Entire Agreement; Enforcement of Rights.  The Plan and the Notice of Grant
are hereby incorporated by reference in this Agreement.  This Agreement
(including the Plan and the Notice of Grant) sets forth the entire agreement and
understanding of the parties relating to the subject matter herein.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in a writing signed by the
Company and the Grantee to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
 
 
 

--------------------------------------------------------------------------------

 
9.3. Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
9.4. Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
 
9.5. Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns.  The rights and obligations of Grantee under this Agreement may only be
assigned with the prior written consent of the Company.
 
9.6. Disclosure of Information.  In the event the Committee determines that the
Grantee has materially violated the provisions of this Section 9.6, the Grantee
shall immediately forfeit all unvested Restricted Stock Units.  The Grantee
recognizes and acknowledges that the Company’s trade secrets, confidential
information, and proprietary information, including customer and vendor lists
and computer data and programs (collectively “Confidential Information”), are
valuable, special and unique assets of the Company’s business, access to and
knowledge of which are essential to the performance of the Grantee’s duties. The
Grantee will not, before or after his date of Termination of Employment, in
whole or in part, disclose such Confidential Information to any person or entity
or make such Confidential Information public for any purpose whatsoever, nor
shall the Grantee make use of such Confidential Information for the Grantee’s
own purposes or for the benefit of any person or entity other than the Company
under any circumstances before or after the Grantee’s date of Termination of
Employment; provided that this prohibition shall not apply after the Grantee’s
date of Termination of Employment to Confidential Information that has become
publicly known through no action of the Grantee. The Grantee shall consider and
treat as the Company’s property all memoranda, books, records, papers, letters,
computer data or programs, or customer lists, including any copies thereof in
human- or machine-readable form, in any way relating to the Company’s business
or affairs, financial or otherwise, whether created by the Grantee or coming
into his or her possession, and shall deliver the same to the Company on the
date of Termination of Employment or, on demand of the Company, at any earlier
time.
 


